Case 2:15-cr-20563-DML-DRG ECF No. 34, PagelD.115 Filed 07/02/19 Page 1 of 2

UNITED STATES DISTRICT COURT FILED
EASTERN DISTRICT OF MICHIGAN CLERKS oF
we? 2018
OUR’
. TAICT CO
ULS5.A | Us TERN micHiGAN
Plaintiff(s), CivlNo. | S°- 2OSGS
VS.
Judicial Officer: LAWSO Al
TA mar Wathins

Defendant(s).

 

        

Matiaal by | FER MINATION
of Supe? viséal waluase

 

ry ANams is ~JAmaAr Wath: IS Paid Dlsadiae

to ths caurts Poe An carly termination) iz
ise ELE: pA AS piles AY Montths
ImP2isewne st Aall 3/o months Bepeninen relsase. .
Wh, le ial peisaal tT Comtinved te Co cus on mv
educatioa' completed ssaveoo.\ chen pag eeees As

WW:)\ AS TEC A BS od SSINcE cschh rect e

OSHA csepf cle, Awd Advanrs Testo + noaaggtrertt

 
Case 2:15-cr-20563-DML-DRG ECF No. 34, PagelD.116 Filed 07/02/19 Page 2 of 2

certh cade. 2 haus maistamt 2 als stuck om s/
release Anil have completely becat tun bese, Zo
have been eithea fa priscal ok ai Supe sen SeNCE
1997 And New Zo pleas Lae this covet to alle
Me +o usally Duct ths Past bshad mé. with pal
early tren) otsoal of Sunshuiss al tsleass .

oc, ‘
/haak Yeu Loa posit tems,

 

 

 

 

Signature of Filer I

TAmag  Watkius

Printed Name

Date. 7 - 2- 14 AO 27 Ayon
Street Address

Deteott MIF 48214
City, State, Zip Code

A48- S1I3- 1202.

Telephone Number
